Sergeant, J.,
delivered the opinion of the court.
The principles settled in the case of Gilder v. The Savings Institution, rule this case.' There is no fraud, accident, or mistake, alleged in the bill; and therefore the injunction is refused—the case not being within the jurisdiction of the court.
On the other point, we are of opinion that under the plain provisions of the act of 16th June, 1836, one judge of this court has no power to order an injunction in any instance. It can only be done by the court whilst sitting in bank, and then after notice of the motion.
Motion for injunction denied.